 

AQ 2H (Rev. 62/08/2019) Judgment in a Criminal Petty Case (Modified)

 

fo UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA AUS 99 99°9

 

   

 

 

 

 

 

United States of America _ . JUDGMENT IN AjCRIMINAL CASE > 77; aT
Vy. (For Offenses Committed On roxerMavember 1 198 Ge Cis CNA
. | DEEUTY
Jose Margarito Balderas-Hernandez a Case Number: 3:19-mj-23416
William R Burgener
Defendant's Attorney
REGISTRATION NO. 88445298 _
THE DEFENDANT: .
pleaded guilty to count(s) 1 of Complaint
LI was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):.
Title & Section Nature of Offense ~ Count Number(s s)
8:1325 . ILLEGAL ENTRY (Misdemeanor) . 1 aa
{] The defendant has been found not guilty.on count(s) .
F] Count(s) . dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

TIME SERVED oO _ days

 

Assessment: $10 WAIVED Fine: WAIVED

&l Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in:
the defendant’s possession at the time of arrest upon their deportation or removal.

LI Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, August 22, 2019
Date of Imposition of Sentence

‘paves LEE GER QSQ

 

_ ‘DUSM : HONORABLE ROBERT A. MCQUAID
: UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | a : 3:19-mj-23416

 

 

 
